internal_revenue_service number release date index number ----------------------------------------------- -------------------------------- ------------- ------------------------------------------------------------ ------ ------------------------------------------------------- ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b03 plr-138562-09 date date legend company w company x ------------------------------------------------------------- company y ------------- --------------------------------------------------- ----------------------------------- ------------------------- -------------------------------------------------------------------- company z ------------------------------------------------------------- tax director accountant attorney -------------------------------------------------------------------------------------------------------------- --------------------- ------------------------------------------------------------------ --------------------------------------------------------------------------------- date date date date date date date date m n year a year b year c year d ----------------- ------------------------- ---------------------- --------------------------- --------------------- --------------------- ------------------- ------------------ -------- ---- ------- ------- ------- ------- plr-138562-09 year e ------- dear ---------------- this is in response to a letter dated date and subsequent correspondence submitted on behalf of company x company y and company z individually taxpayer jointly taxpayers requesting the service grant each of them an extension of time under sec_301_9100-3 of the procedure and administration regulations to elect use of the mark-to-market method_of_accounting under sec_475 of the internal_revenue_code beginning with calendar_year e facts each taxpayer is a foreign_entity classified as a partnership for u s federal_income_tax purposes and uses a calendar_year end company w a domestic limited_liability_company is the manager of each taxpayer company x was formed on date and is a partnership that trades securities for its own account company x made a valid election to use the mark-to-market method_of_accounting under sec_475 in its first year of existence calendar_year a and immediately prior to the termination described below company x had a valid sec_475 election in effect company y was formed on date and is a partnership that trades securities for its own account company y made a valid election to use the mark-to-market method_of_accounting under sec_475 in its first year of existence calendar_year b and immediately prior to the termination described below company y had a valid sec_475 election in effect on date company x owned more than n of the capital and profits interests in company y company z was formed on date and is a partnership that trades securities for its own account and focuses on m investments company z made a valid election to use the mark-to-market method_of_accounting beginning with its calendar_year c and immediately prior to the termination described below company z had a valid sec_475 election in effect in late year d due to unprecedented turmoil in the capital markets a large number of investors requested to have their interests in company x and company y redeemed effective at the end of year d typically redemptions are funded with cash however in late year d a large portion by value of company x’s assets and company y’s assets had become temporarily illiquid and dislocated in price as a result of the disruptions in the capital markets satisfying the redemption requests at that time would have required selling assets at a substantial discount to their intrinsic fair market values plr-138562-09 instead of selling the assets company w and its advisors developed a plan to respond to the redemptions restructuring the plan called for redemption requests to be satisfied with cash only to the extent of the redeeming investor’s indirect shares of assets that could be sold at prices that reasonably approximated their fair market values in furtherance of this plan on date certain interests of company x and company z were transferred to a foreign_entity classified as a corporation for u s federal_income_tax purposes and a domestic entity classified as a partnership for u s federal_income_tax purposes in the final steps of the restructuring the interests in these two entities were distributed to certain partners and shareholders of company x and company z law and analysis under sec_708 a partnership is treated as terminating if there is a sale_or_exchange of percent or more of the total interests in partnership capital and profit within a 12-month_period as a result of the restructuring exchanges of more than percent of the interests in the capital and profits of both company x and company z occurred thereby causing both companies to experience a technical_termination company x owed more than percent of the interests in the capital and profits of company y therefore the technical_termination of company x also resulted in a technical_termination of company y one consequence of the technical_termination is that the tax elections made by the terminated taxpayer partnerships do not apply to the new taxpayer partnerships thus although each taxpayer had a sec_475 election in effect on date this method was no longer effective after it terminated and became a new partnership a new taxpayer has the option to elect use of the mark-to-market method_of_accounting provided in sec_475 provided it qualifies to make the election and makes the election by following the procedures described below the taxpayers did not follow the procedures each taxpayer represents that at all times it intended for its sec_475 election to remain in effect after the restructuring and that its conduct has been consistent with that intent the sole reason each taxpayer did not timely make a new election on its books_and_records by the date election due_date see below for how this due_date is determined was that it was unaware it was needed the taxpayers provided us with a legal analysis and supporting documentation that their existence was technically terminated as a result of the restructuring however it was unnecessary for us to determine the validity of this claim because if a taxpayer’s existence had not been terminated its election under sec_475 would have continued in effect after the reorganization and a ruling from us would have no effect therefore we did not make a determination regarding their termination also see below for additional limitations to this ruling plr-138562-09 the taxpayers have provided affidavits signed under penalties of perjury from the tax director of company w tax director the taxpayers’ accountant accountant and the taxpayers’ attorney attorney as well as numerous other documents supporting these facts and demonstrating each of the taxpayers’ consistent belief and intent that continued use of the mark-to-market method was proper these documents were dated before the date election due_date and include relevant prior election statements and private_placement and disclosure memorandums because each taxpayer now realizes that it will be treated as a new taxpayer each of them is requesting permission to make a late election to adopt a method_of_accounting for securities under sec_475 rather than a late election to change each of their method_of_accounting for securities sec_475 provides that a taxpayer engaged in a trade_or_business as a trader in securities may elect to apply the mark-to-market method_of_accounting to securities held in connection with such trade_or_business see sec_475 sec_7805 provides that except to the extent otherwise provided by the code any election shall be made at such time and in such manner as the secretary shall prescribe on date the internal_revenue_service published revproc_99_17 1999_1_cb_503 section superseded by revproc_99_49 1999_2_cb_725 which was clarified modified amplified and superseded by revproc_2002_9 2002_1_cb_327 which was clarified modified amplified and superseded by revproc_2008_52 i r b revproc_99_17 provides the exclusive procedure for traders in securities to make an election to use the mark-to-market method_of_accounting under sec_475 this revenue_procedure applies both to existing taxpayers who are changing to the mark-to-market method_of_accounting for securities and to new taxpayers who are adopting that method sec_5 of revproc_99_17 provides in relevant part that a new taxpayer for which no federal_income_tax return was required to be filed for the taxable_year immediately preceding the election_year may make an election under sec_475 for a tax_year beginning on or after date by placing in its books_and_records no later than two months and days from the first day of the election_year a statement that describes the election being made the first taxable_year for which the election is effective and the trade_or_business for which the election is made to notify the service that the election was made the new taxpayer must attach a copy of the statement to its original federal_income_tax return for the election_year sec_4 of revproc_99_17 states that the election under sec_475 determines the method_of_accounting an electing trader is required to use for federal_income_tax purposes for securities subject_to the election a method_of_accounting for plr-138562-09 securities subject_to the election is impermissible unless the method is in accordance with sec_475 and the regulations thereunder if an electing trader's method_of_accounting for its taxable_year immediately proceeding the election_year is inconsistent with sec_475 the taxpayer is required to change its method_of_accounting to comply with its election thus a taxpayer that makes a sec_475 election but fails to change its method_of_accounting to comply with that election is using an impermissible method section dollar_figure of revproc_99_17 provides that a taxpayer that changes its method_of_accounting pursuant to revproc_99_17 must take into account the net amount of the sec_481 adjustment sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i a regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c ii set forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 for an automatic_extension sec_301 b provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if either granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money or the taxable_year in which a timely regulatory election should have been made is closed sec_301_9100-3 describes three situations where a taxpayer is deemed to have not acted reasonably and in good_faith first under sec_301_9100-3 a taxpayer seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 is not acting reasonably and in good_faith second under sec_301_9100-3 a taxpayer who was informed in all material respects of the required election and the related tax consequences but chose not to timely file the election is not acting reasonably and in good_faith in requesting permission to make a late election third sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for plr-138562-09 making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides special rules for accounting_method regulatory elections this section provides in relevant parts that the interests of the government are deemed to be prejudiced by granting an extension of time except in unusual and compelling circumstances in several situations first if the accounting_method regulatory election is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner see sec_301_9100-3 second if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made see sec_301_9100-3 third if the accounting_method regulatory election involves certain changes from an impermissible method_of_accounting see sec_301 c iii fourth if the accounting_method regulatory election would provide a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year see sec_301_9100-3 as noted above sec_4 of revproc_99_17 states that the election under sec_475 determines the method_of_accounting an electing trader is required to use for federal_income_tax purposes for securities subject_to the election if an electing trader's method_of_accounting for its taxable_year immediately preceding the election_year is inconsistent with sec_475 the taxpayer is required to change its method_of_accounting to comply with its election a taxpayer that makes a sec_475 election but fails to change its method_of_accounting to comply with that election is using an impermissible method because the election is integrally related to the change in accounting_method to mark-to-market it is an accounting_method regulatory election subject_to sec_301_9100-3 revproc_2008_52 provides procedures by which a taxpayer may obtain automatic consent to change to the mark-to-market accounting_method however the automatic change applies to a taxpayer only if the taxpayer has made a valid election under sec_475 by complying with the requirements of revproc_99_17 and is required to change its method_of_accounting to comply with the election sec_23 of the appendix to revproc_2008_52 each taxpayer requests an extension of time to make an accounting_method regulatory election that is subject_to the provisions of sec_301_9100-3 relief under this section of the regulations will only be granted when a taxpayer provides evidence satisfactory to the commissioner that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government if specific plr-138562-09 facts have changed since the due_date for making the election that make the election advantageous to a taxpayer sec_301_9100-3 provides that the service will grant relief only when the taxpayer provides strong_proof that its decision to seek relief did not involve hindsight without such proof a taxpayer is deemed to have not acted reasonably or in good_faith as described above the restructuring resulted in each taxpayer being treated as a new partnership and taxpayer as such none of the taxpayers has either filed a us federal_income_tax return or taken any position regarding its method_of_accounting for securities therefore it is not seeking to alter a prior return position and sec_301 b i does not apply this is also not a case where one of the taxpayers simply chose not to make a timely election under sec_475 sworn affidavits from the tax director the accountant and the attorney demonstrate and support the taxpayers’ claim that each of them was unaware of the need to make a new election under sec_475 until date for company x and company y and date for company z each taxpayer promptly requested relief after it became aware it was needed because date and date are after date the due_date of the election no taxpayer was informed in all material respects of the required election and related tax consequences before the due_date of the election and therefore sec_301_9100-3 does not apply further each of the taxpayers represents that it made an election to account for securities under sec_475 that was effective beginning with their year a year b or year c calendar_year see facts above this means that each of the taxpayers consistently used the mark-to-market method_of_accounting under sec_475 for multiple years before its termination the only reason each taxpayer submitted the request for relief is due to its respective technical_termination absent the terminations none of the taxpayers would need to change its method_of_accounting for securities because it was already accounting for securities under sec_475 given these facts each taxpayer’s delay in making an election to account for securities under sec_475 did not provide it with any time to review and consider the results of its securities trading transactions and whether it would benefit by making the election because it was already accounting for securities under sec_475 based upon these facts no taxpayer used hindsight when deciding to request permission to make a late election under sec_475 and each has met the requirements of sec_301 b iii therefore sec_301_9100-3 does not apply to the taxpayers because each taxpayer was already accounting for securities under sec_475 each taxpayer’s technical_termination and its request to make a late adoption of mark-to-market accounting for securities under sec_475 will not result in a lower tax_liability further as of the date of this letter the taxable_year in which the election should have been made or any taxable_year that would have been affected by the plr-138562-09 election had it been timely made are not closed by the period of limitations on assessment under sec_6501 therefore sec_301_9100-3 is not applicable as provided for in rev procs and advance written consent of the commissioner is not required to make an election under f assuming all requirements are met therefore sec_301_9100-3 does not apply further after the reorganization described above each of the taxpayers is a new taxpayer thus none of the taxpayers has a method_of_accounting for securities that it can change and its adoption of the use of sec_475 to account for securities will not generate an adjustment to income under sec_481 therefore sec_301_9100-3 does not apply sec_301_9100-3 is not applicable because none of the taxpayers is seeking to change from an impermissible method_of_accounting finally because each taxpayer was already accounting for securities under sec_475 its request to make a late adoption of mark-to-market accounting for securities under sec_475 will not result in a more favorable method_of_accounting or provide for more favorable terms and conditions if the election was made by a certain date or taxable_year therefore sec_301_9100-3 does not apply based on the facts and representations submitted and the fact that sec_301 b -3 c and -3 c do not apply to any of the taxpayers we conclude that each taxpayer has satisfied the requirements for our granting a reasonable extension of time to make an election under sec_475 to adopt the mark-to-market method_of_accounting to make the election each taxpayer must within days of the date of this letter comply with the requirements of sec_5 of revproc_99_17 and must file a copy of its election statement a copy of this letter and an amended federal_income_tax return for the election_year if needed with the appropriate service_center except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code further no opinion is expressed as to whether each taxpayer’s initial election under sec_475 was made timely or properly or whether each taxpayer qualifies as a trader in securities this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent plr-138562-09 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers’ authorized representative sincerely associate chief_counsel financial institutions and products s by ________________________ robert b williams senior counsel branch enclosures copy of this letter copy for sec_6110 purposes
